Citation Nr: 0815534	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  07-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for PTSD.

In April 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends she is entitled to service connection 
for PTSD, based upon an in-service personal assault.

With respect to claims for service connection for PTSD based 
upon in-service personal assault, as alleged by the veteran 
in this case; 38 C.F.R. § 3.304(f)(3) provides additional 
procedural safeguards and considerations which must be 
addressed prior to an adjudication of a claim.

Cases involving allegations of a personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  Therefore, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 

Initially, the Board observes that in a January 2008 letter 
sent to Sen. Hillary Clinton, the veteran stated that she is 
in receipt of Social Security Administration (SSA) disability 
benefits for her PTSD.  The records associated with the 
veteran's SSA claim are not included in the claims file.  The 
United States Court of Appeals for Veterans Claims held in 
Murincsak v. Derwinski, 2 Vet. App. 362 (1992), that VA's 
duty to assist includes requesting both the SSA decision 
granting or denying benefits and any supporting medical 
records.  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the issues at hand.

The record shows the veteran was not provided with notice of 
the provisions that apply to cases involving service 
connection for PTSD based on allegations of personal or 
sexual assault in the notice letter dated January 2006.  See 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a).  
She was, however, indirectly notified by way of a PTSD 
questionnaire that accompanied the notice.  In Bradford v. 
Nicholson, 20 Vet. App. 200 (2006), the Court noted that § 
3.304(f)(3) provides "unequivocally" that "VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  An additional VCAA letter addressing PTSD 
based on allegations of personal or sexual assault should be 
issued so as to avoid any confusion and possible prejudice to 
the veteran.

In written stressor statements provided to VA, the veteran 
alleged that she was attacked by an intruder during a weekend 
in May 1973, in her room at the women's barracks at NAS 
Oceana.  She alleges that while asleep on her stomach, a man 
climbed upon her back, covered her mouth with his hand and 
put a knife to her throat.  The veteran stated that her 
assailant instructed her not to scream and that if she 
complied he would remove his hand.  After the assailant 
removed his hand from over the veteran's mouth, she began 
screaming.  The assailant fled out the window, but not before 
the veteran was able to identify that the assailant was a 
black man, wearing Navy blue bell-bottom work pants and black 
Navy shoes.

The veteran stated that several women in the barracks 
responded to her screams, including her friend P.H.C.  She 
also alleged that the shore patrol was called to the scene 
and took her statement.  The veteran indicated that although 
the shore patrol initially told her that they would take 
fingerprints, this ultimately was not accomplished.  The 
veteran further stated that she called both her grandfather 
(now deceased) and brother after she calmed down, and told 
them what occurred.  The veteran stated that she also 
reported the incident to her commanding officers.

The veteran further alleged she was offered an immediate 
transfer to Philadelphia, but turned it down because she was 
scheduled to leave in May 1973, and felt she should honor her 
obligation to the squadron.  She also noted that as a result 
of her assault, the Navy installed new lighting in the 
women's barracks.  

A careful review of the record revealed no evidence in the 
veteran's personnel file or service medical records to 
reflect that a report of any physical assault or attempted 
rape was made or that medical attention or counseling was 
provided.  The veteran's service medical records (which 
includes a July 1973 clinical report from a gynecological 
examination) do not reflect that she was ever treated for 
physical injuries or received mental counseling after 
allegedly being assaulted, nor do they show that she ever 
reported having been the victim of an attempted sexual 
assault.  The veteran's service personnel records reflect 
that her overall service performance scores for the entire 
period of active duty averaged from 3.6 to 4.0 (out of a 
perfect score of 4.0) in her professional performance, 
military behavior, military appearance, and adaptability.  
Performance scores for May 31, 1973 were 3.8 across the 
board.  The records do not show that the veteran was offered 
an immediate duty transfer following a specific incident in 
May 1973.  

The RO contacted the Navy/Marine Corp Criminal Investigative 
Service (NCIS) in May 2006 in an attempt to verify the 
veteran's alleged stressor event.  NCIS responded that there 
was no record of an investigation.  

In support of her claim, the veteran submitted lay statements 
from P.H.C., a former service member, her brother, and her 
then-fiancé- all of whom attest that the veteran reported the 
incident to them shortly after it occurred.  In a February 
2006 statement, P.H.C. briefly stated that the veteran was 
attacked during the night in the enlisted women's barracks 
room, at NAS Oceana, and shore patrol was called.  The 
veteran's brother stated that the veteran called him and 
explained that she had been attacked in her room.  He stated 
further that the veteran sounded very upset on the phone and 
so he offered to come down.  The veteran told him the Navy 
was investigating and for him not to come.  He also stated 
that for the rest of her time in service, the veteran always 
requested a second-floor room. 

In another February 2006 lay statement, J. K., the veteran's 
then-fiancé, stated that he received a phone call from the 
veteran in May 1973 stating that she had been sexually 
assaulted in her barracks and that she seemed very depressed.  
Later in the year when he visited her, the veteran only told 
him about a hand over her mouth and the smell of jet fuel.  
J.K. noted further that at the time they were engaged to be 
married.  According to him, the veteran was reserved and 
uneasy with sexual contact for quite a while, but after she 
left the Navy she seemed to return to normal.  Finally, in a 
March 2006 lay statement, the veteran's now ex-husband, 
P.W.D., stated that the events of September 2001 triggered 
the veteran's memory of her assault in 1973.  He explained 
that the thought of "all that jet fuel consuming 3000 
people" was too much for the veteran to take, as the man who 
attacked her in service smelled like jet fuel.  

Post-service VA outpatient treatment records reflect 
diagnoses of major depressive disorder, recurrent; recurrent 
dysthymic disorder with features of PTSD; adjustment 
disorder; and PTSD based upon in-service military sexual 
trauma.  The records also reveal that the veteran has 
reported abusive marital relationships.  The Board finds that 
a medical opinion would be helpful to establish the 
relationship, if any, between all currently diagnosed 
psychiatric disorders and the veteran's service.  In light of 
the lay evidence received on the veteran's behalf, 
particularly the statement from her then-fiancé, a medical 
opinion addressing the question of whether the record tends 
to suggest that the veteran's claimed in-service personal 
assault actually occurred would also be helpful in resolving 
the claim for service connection for PTSD. See 38 C.F.R. § 
3.304(f)(3).  


Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish to the veteran 
and her representative a corrective 
letter providing notification of the 
duties to notify and assist imposed by 
the VCAA, to include an appropriate PTSD 
stressor development letter.  The veteran 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the aforementioned development 
and any other evidentiary development 
deemed necessary, the RO should schedule 
the veteran for a VA psychiatric 
examination.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

The physician should state whether the 
veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If PTSD is 
diagnosed, the physician should identify 
the specific stressor(s) that support the 
diagnosis.  After identifying the 
specific stressor(s), the physician 
should render an opinion as to whether 
there are any medical findings showing 
that the alleged in-service personal 
assault actually occurred, and if so, 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the in-service personal 
assault is medically related to the 
veteran's PTSD diagnosis.

With regard to any other currently 
diagnosed psychiatric disorder, (e.g. 
dysthymic disorder, depressive disorder, 
recurrent) the physician should provide 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
disorder is etiologically related to the 
veteran's service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



